                                                     1
                                                         A PROFESSIONAL CORPORATION
                                                     2
                                                         Nancy J. Sheehan, SBN 109419
                                                     3   Erin J. Price, SBN 319331
                                                         350 University Avenue, Suite 200
                                                     4   Sacramento, California 95825
                                                         TEL: 916.929.1481
                                                     5   FAX: 916.927.3706
                                                     6   Attorneys for Defendant
                                                     7   COUNTY OF PLACER DISTRICT ATTORNEY’S OFFICE

                                                     8
                                                                 UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
                                                     9
                                                    10
                                                         KARIN BJORK,                                        Case No. 2:14-cv-01983-MCE-EFB
                                                    11                                                       Consolidated w/ 2:13-cv-01616-MCE-EFB
                                                                           Plaintiff,
                                                    12
                                                                                                             STIPULATED REQUEST TO SEAL
                 350 University Avenue, Suite 200




                                                    13    v.                                                 DOCUMENTS PREVIOUSLY FILED IN
                     Sacramento, CA 95825




                                                                                                             COMPLIANCE WITH COURT’S
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   COUNTY OF PLACER THE DISTRICT                       ORDER REGARDING DEFENDANTS’
                                                         ATTORNEY’S OFFICE; and DOES 1                       REQUEST TO SEAL EVIDENCE AND
                                                    15
                                                         through 10, inclusive,                              REDACT NAMES, AND AMENDING
                                                    16                                                       THE PRETRIAL SCHEDULING
                                                                     Defendants.                             ORDER, AND ORDER
                                                    17   ___________________________________/
                                                    18
                                                         AND CONSOLIDATED ACTION.                           Consolidated Complaint Filed: 5/22/15
                                                    19   ___________________________________/
                                                    20
                                                    21           Plaintiff KARIN BJORK (“Plaintiff”) and Defendant COUNTY OF PLACER THE

                                                    22   DISTRICT ATTORNEY’S OFFICE (“Defendant”), by and through their respective counsel, hereby

                                                    23   agree and stipulate as follows:

                                                    24           1.        On November 21, 2016, Defendant filed a request to seal certain documents and/or

                                                    25   redact various names (ECF No. 68) in its contemplated motion for summary judgment.

                                                    26           2.        Defendant’s Motion for Summary Judgment was thereafter filed on December 1,

                                                    27   2016, with unredacted copies provided to the Court and to Plaintiff (ECF No. 69). At the time the

                                                    28   Motion was filed, the Court had not yet ruled on the request to seal.

                                                         {01903904.DOCX}                         1
                                                         STIPULATED REQUEST TO FILE DOCUMENTS UNDER SEAL IN COMPLIANCE WITH COURT’S ORDER
                                                          REGARDING DEFENDANTS’ REQUEST TO SEAL EVIDENCE AND REDACT NAMES, AND AMENDING
                                                                             THE PRETRIAL SCHEDULING ORDER AND ORDER
                                                     1           3.        Plaintiff filed her Opposition to Defendant’s Motion for Summary Judgment on
                                                     2   December 22, 2016 (ECF No. 71). Thereafter, she filed an Amended Opposition to Defendant’s
                                                     3   Motion for Summary Judgment and Objection to Defendant’s Evidence and Undisputed Facts in
                                                     4   support of Defendant’s Motion for Summary Judgment, on December 23, 2016 (ECF No. 72 & No.
                                                     5   73).
                                                     6           4.        Defendant’s sealing request was granted in part by Order dated January 6, 2017 (ECF
                                                     7   No. 74).
                                                     8           5.        The January 6, 2017 Order required the following:
                                                     9                a. Redaction of the names of certain former employees and the sealing of certain
                                                    10                     evidence relating to the disciplinary actions brought against those employees.
                                                    11                b. The sealing of all evidence relating to the performance of another former employee,
                                                    12                     and redaction of that employee’s name in all papers filed in connection with
                 350 University Avenue, Suite 200




                                                    13                     Defendant’s Motion for Summary Judgment.
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14                c. Redaction of any mention in the evidence of specific medical issues, condition,
                                                    15                     diagnosis, or specific medication of another former employee. The parties were also
                                                    16                     ordered to refer to such medical issues and medication in the briefs—if at all—in
                                                    17                     general terms, without referencing any specific issue, condition, diagnosis, or
                                                    18                     medication.
                                                    19                d. Defendants Request to Seal and Proposed Order, Plaintiff’s Opposition thereto, and
                                                    20                     Defendant’s Reply, as well as the Order of this Court titled “Sealed Order,” shall be
                                                    21                     filed under seal.
                                                    22           6.        The January 6, 2017 Order additionally granted Plaintiff’s Ex Parte Request and
                                                    23   Stipulation to Amend the Pretrial Scheduling Deadlines for the Motion for Summary Judgment
                                                    24   Briefing Schedule, extending the deadlines for filing the Motion, Opposition, Cross-Motion, and
                                                    25   Reply papers.
                                                    26           7.        In accordance with the modified deadlines, the Order required Defendant to file its
                                                    27   redacted copy of the pending Motion for Summary Judgment by December 29, 2016, a date that had
                                                    28   passed a week beforehand. Rather than applying for an additional extension to correct this
                                                         {01903904.DOCX}                         2
                                                         STIPULATED REQUEST TO FILE DOCUMENTS UNDER SEAL IN COMPLIANCE WITH COURT’S ORDER
                                                          REGARDING DEFENDANTS’ REQUEST TO SEAL EVIDENCE AND REDACT NAMES, AND AMENDING
                                                                             THE PRETRIAL SCHEDULING ORDER AND ORDER
                                                     1   discrepancy, Defendant simply filed redacted papers on January 13, 2017 (ECF No. 76).
                                                     2           8.        Plaintiff refiled her Opposition to Defendant’s Motion for Summary Judgment on
                                                     3   January 19, 2017 (ECF No. 87). The refiled Opposition did not include redacted information as
                                                     4   required by the Court’s January 6, 2017 Order.
                                                     5           9.        Defendant also inadvertently filed papers in connection with its Motion for Summary
                                                     6   Judgment that do not contain redactions of the former employee’s name as required by the Court’s
                                                     7   January 6, 2017 Order.
                                                     8           10.       An attorney representing the former employee in issue has contacted counsel for both
                                                     9   parties and requested that the parties take the necessary steps to comply with the Court’s order and
                                                    10   ensure that information regarding that employee is not publicly available on the Court’s docket. The
                                                    11   parties agree this should be done. Thus, they respectfully request that the Court seal the following
                                                    12   documents previously filed by Plaintiff in connection with Defendant’s Motion for Summary
                 350 University Avenue, Suite 200




                                                    13   Judgment, which are publicly available on the Court’s docket, to comply with the Court’s January
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   6, 2017 Order and to protect the privacy of the former employee:
                                                    15                 a. Docket Entry No. 71
                                                    16                 b. Docket Entry No. 71-1
                                                    17                 c. Docket Entry No. 71-2
                                                    18                 d. Docket Entry No. 71-3
                                                    19                 e. Docket Entry No. 71-5
                                                    20                 f. Docket Entry No. 71-6
                                                    21                 g. Docket Entry No. 71-7
                                                    22                 h. Docket Entry No. 71-8
                                                    23                 i. Docket Entry No. 72
                                                    24                 j. Docket Entry No. 73
                                                    25                 k. Docket Entry No. 87-1
                                                    26                 l. Docket Entry No. 87-2
                                                    27                 m. Docket Entry No. 87-4
                                                    28                 n. Docket Entry No. 87-6
                                                         {01903904.DOCX}                         3
                                                         STIPULATED REQUEST TO FILE DOCUMENTS UNDER SEAL IN COMPLIANCE WITH COURT’S ORDER
                                                          REGARDING DEFENDANTS’ REQUEST TO SEAL EVIDENCE AND REDACT NAMES, AND AMENDING
                                                                             THE PRETRIAL SCHEDULING ORDER AND ORDER
                                                     1                 o. Docket Entry No. 87-7
                                                     2                 p. Docket Entry No. 87-9
                                                     3           11.       The parties hereby request that the Court seal the following documents previously
                                                     4   filed by Defendant in connection with its Motion for Summary Judgment, which are publicly
                                                     5   available on the Court’s docket, to comply with the Court’s January 6, 2017 Order and to protect
                                                     6   the privacy of the former employee:
                                                     7                 a. Docket Entry No. 76-2
                                                     8                 b. Docket Entry No. 78
                                                     9                 c. Docket Entry No. 90-1
                                                    10           12.       The parties hereby request that the Court permit the parties to re-file the above named
                                                    11   documents in connection with Defendant’s Motion for Summary Judgment with all redactions of
                                                    12   the former employee’s name performed in compliance with the Court’s January 6, 2017 Order.
                 350 University Avenue, Suite 200




                                                    13           The documents previously filed by Plaintiff in connection with Defendant’s Motion for
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   Summary Judgment containing all required redactions are attached to this Stipulation as Exhibits 1-
                                                    15   16. The documents previously filed by Defendant in connection with its Motion for Summary
                                                    16   Judgment containing all required redactions are attached to this Stipulation as Exhibits 17-19.
                                                    17           IT IS SO STIPULATED.
                                                    18
                                                         Dated: November 19, 2018                         PORTER SCOTT
                                                    19                                                    A PROFESSIONAL CORPORATION

                                                    20
                                                                                                          By /s/ Nancy J. Sheehan
                                                    21                                                            Nancy J. Sheehan
                                                    22                                                            Erin J. Price
                                                                                                                  Attorneys for Defendant
                                                    23
                                                    24   Dated: November 8, 2018                          LAW OFFICES OF JILL P. TELFER
                                                    25
                                                    26                                                    By /s/Jill P. Telfer (as authorized on 11/8/18)
                                                                                                                  Jill P. Telfer (SBN 145450)
                                                    27                                                            Attorneys for Plaintiff
                                                    28
                                                         {01903904.DOCX}                         4
                                                         STIPULATED REQUEST TO FILE DOCUMENTS UNDER SEAL IN COMPLIANCE WITH COURT’S ORDER
                                                          REGARDING DEFENDANTS’ REQUEST TO SEAL EVIDENCE AND REDACT NAMES, AND AMENDING
                                                                             THE PRETRIAL SCHEDULING ORDER AND ORDER
                                                                                                     ORDER
                                                     1
                                                                 The Court has considered the Stipulated Request to Seal Documents Previously Filed (ECF
                                                     2
                                                         No. 103), which seeks to seal previously filed documents in compliance with this Court’s January
                                                     3
                                                     4   6, 2017 Order (ECF No. 74). Based on the parties’ stipulation, and for good cause shown, the

                                                     5   Court GRANTS this request. The parties are permitted to file and/or re-file the documents

                                                     6   identified in the Stipulated Request, and pursuant to Local Rule 141 the Court ORDERS that these

                                                     7   documents are hereby filed under permanent seal.
                                                     8           IT IS SO ORDERED.
                                                     9   Dated: November 19, 2018
                                                    10
                                                    11
                                                    12
                 350 University Avenue, Suite 200




                                                    13
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28
                                                         {01903904.DOCX}                         5
                                                         STIPULATED REQUEST TO FILE DOCUMENTS UNDER SEAL IN COMPLIANCE WITH COURT’S ORDER
                                                          REGARDING DEFENDANTS’ REQUEST TO SEAL EVIDENCE AND REDACT NAMES, AND AMENDING
                                                                             THE PRETRIAL SCHEDULING ORDER AND ORDER
